Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The following is a final office action upon examination of application number 16/823435.  Claims 1-3, 7, 10-12, 16-29 are pending and have been examined on the merits discussed below.
	
	

Response to Arguments
Applicant's arguments filed with respect to rejections under 35 USC 101 have been fully considered but they are not persuasive. Applicant argues the automatic ordering of the replacement renders the claims eligible under 35 USC 101. However, the step of ordering is an abstract idea, part of a commercial transaction or a mental process that can occur with pen and paper. The use of a computer to perform the ordering, does not integrate the abstract idea into a practical application.
Applicant’s arguments with respect to claim(s) previously rejected under 35 USC 103 as unpatentable over Wood in view of So have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-3, 7, 10-12, 16, 17, 21-29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim(s) 1-3, 7, 10-12, 16, 17, 21-29 are directed to a method and system.  Thus, all the claims are within the four potentially eligible categories of invention (a process, an article of manufacture and a machine, respectively), satisfying Step 1 of the Subject Matter Eligibility (SME) test.
As per Prong One of Step 2A of the §101 eligibility analysis provided in the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), the Examiner notes that the claims are directed to a judicial exception since they are directed to mental processes and certain method of organizing human activity.  More specifically, the steps of A method for performing one or both of servicing or repair of an agricultural work machine, the method comprising: accessing, probability of one or both of the agricultural work machine or a component part of the agricultural work machine; determining, using the at least one central computer based on the outage duration probability or the damage probability, when to initiate a delivery routine, is a mental process that can be practically performed by a human using pen and paper.  Also, the steps of initiating a delivery routine is a commercial interaction.  Examiner notes, page 3, line 19 – page 4, line 2 of the specification describes the delivery routine as only requiring ordering the replacement part which is a commercial interaction.
Regarding Prong Two of Step 2A, a claim directed to an abstract idea must be analyzed to determine if the claim recites additional elements that integrate the judicial exception into a practical application.  Limitations that are indicative of integration into a practical application include: Improvements to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a); Applying or using a judicial exception to effect a particular treatment or prophylaxis for disease or medical condition – see Vanda Memo; Applying the judicial exception with, or by use of, a particular machine, as discussed in MPEP 2106.05(b); Effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP 2106.05(c); and Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP 2106.05(e) and the Vanda Memo issued in June 2018.
In this case, the claims do not include limitations that meet the criteria listed above, thus the abstract idea is not integrated into a practical application.  Independent claim 1 recites a computer system which merely performs the abstract idea with a computer and does not integrate the abstract idea into a practical application.  In addition, the sensor which collects operating data of the agricultural work machine during operation and transmits data to a computer amounts to extra solution data gathering activity and is further analyzed under Step 2B.  Claim 2 is directed to ordering the replacement part which is further limiting to the abstract idea identified in claim 1 and does not integrate the abstract idea into a practical application.  Claim 3 further defines the damage probability and is therefore only further limiting to the abstract idea identified in claim 1 and does not integrate the abstract idea into a practical application.  Claims 10 and 11 further define the data used in the analysis routine of claim 7 which further limits the abstract idea and does not integrate the abstract idea into a practical application.  Claim 12 further defines the abstract idea identified in claim 1 and does not integrate the abstract idea into a practical application.  Independent claim 16 is directed to the computer system with web application to perform the method of claim 1 which does not integrate the abstract idea into a practical application since the claim amounts to mere instructions to perform the abstract idea on a computer. Claim 17 is directed to data collection and diagnosis which is abstract and the data transmission by a computer does not integrate the abstract idea into a practical application. The diagnostic device is analyzed under 2B below. Claim 21 amounts to adding the words “apply it” with the abstract idea, the installation does not integrate the abstract idea into a practical application. Claim 22 is directed to the automatic ordering of the replacement part which amounts to using a computer to perform an abstract idea and does not integrate the abstract idea into a practical application. Claims 23 amounts to using a computer to perform an abstract idea (approval process) and does not integrate the abstract idea into a practical application. Claim 24-27 are directed to further details of data analysis in claim 1 which is an abstract concept, the central computer amounts to using a computer to perform an abstract idea and does not integrate the abstract idea into a practical application.  Claim 28 only further describes the service point and does not integrate the abstract idea into a practical application. Claim 29 is directed to the analysis routine which is abstract. 
Lastly and in accordance with Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instruction to apply the exception using generic computer component.  Mere instruction to apply an exception using generic computer components cannot provide an inventive concept.  In addition, the sensor of claim 1 and diagnostic device (which functions as a sensor) of claim 17 is well-understood, routine and conventional for gathering operation data and transmitting the data to a computer for further analysis.  To satisfy the Berkheimer requirement, Examiner submits “How Does Sensor Data Go From Device To Cloud?”, by Larry Burgess, 2015.  Here, Burgess describes the use of sensors to gather information from equipment and transfer that data to computer system was well-understood dating back to 2015.  Therefore, the sensors and diagnostic device of claims 1 and 17, respectively, do not provide an inventive concept


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Specifically, claim 18 recites, “the diagnostic device… actuates at least a part of the agricultural work machine…”. Specification, page 18, lines 5-7 states “For this purpose, the diagnostic device can further preferably actuate the agricultural work machine to execute test routines”. The specification is silent as to the implementation of the actuating that takes place on the device and therefore would not enable one of ordinary skill in the art to understand how the diagnostic device actuates the agricultural work machine. Proper clarification/correction is required. 
Claims 18-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, claim 18 recites, “the diagnostic device… actuates at least a part of the agricultural work machine…”. Specification, page 18, lines 5-7 states “For this purpose, the diagnostic device can further preferably actuate the agricultural work machine to execute test routines”. Examiner notes the it is not clear if applicant had possession of such features since the specification states the “diagnostic device can further preferably actuate…” and has no further description of such a feature. It is unclear if applicant has full possession of the subject matter.  Appropriate clarification is requested.
	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 7, 10, 16, 17 and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Das et al, US 8,781,982 in view of Sims, III et al, US 2007/0072547.
As per claim 1, Das et al teaches a method for performing one or both of servicing or repair of an agricultural work machine, the method comprising: accessing, by at least one central computer, operating data of the agricultural work machine, the operating data of the agricultural work machine being collected during an operation of the agricultural work machine by at least one sensor, the at least one sensor sensing at least one aspect of the operation of the agricultural work machine ([column 5, lines 27-42] – at least one sensor collects operating condition data; [column 1, lines 64 – column 2, line 3] – invention directed to diagnosis and prognosis of faults in machinery, machine components, industrial and agricultural equipment, etc.); 
accessing, by the at least one central computer, operating data of other agricultural work machines sharing at least one common aspect with the agricultural work machine ([column 5, lines 10-59] – operational data from peer equipment is stored; [column 2, lines 4-30] – describes peer equipment data having a relationship to the behavior of the machine component and used to predict/estimate remaining useful life); 
analyzing, using an analysis routine executed on the at least one central computer, the operating data of the agricultural work machine and the operating data of the other agricultural work machines in order to determine an outage duration probability or a damage probability of one or both of the agricultural work machine or a component part of the agricultural work machine ([column 2, lines 4-30] – describes peer equipment data having a relationship to the behavior of the machine component and used to predict/estimate remaining useful life; and column 5, line 60 – column 6, line 3 and column 6, lines 31-41 – discloses predictive model based on peer data and operating data);
Das et al describes condition-based maintenance may be significantly enhanced by integrating real-time diagnostics and prognosis techniques, but fails to explicitly teach determining, using the at least one central computer based on the outage duration probability or the damage probability, when to initiate a delivery routine, at least a part of the delivery routine comprising an automatic action performed by the at least one central computer; and responsive to determining to initiate the delivery routine, performing, by the at least one central computer, the automatic action as part of the delivery routine, the automatic action resulting in a delivery of a replacement part corresponding to a component part of the agricultural work machine to a service point in spatial proximity to the agricultural work machine and remote from the at least one central computer for supplying and storing of the replacement part at the service point.
Sims, III et al teaches using sensors to collect operating conditions wherein spare parts are electronically ordered before, after or during equipment breakdown or malfunction [0025-0026].  The parts needed for just in time delivery can be made to occur to coincide with the arrival of service personnel at the site of the equipment needing service and parts replacement. It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the system of Das et al the ability to order parts in response to sensor data as taught by Sims, III et al since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 2, Das et al fails to explicitly teach, while Sims, III et al teaches the method according to claim 1, wherein the step of initiating the delivery routine comprises ordering the replacement part for delivery to the service point and executing the delivery routine ([0025-0026] using sensors to collect operating conditions wherein spare parts are electronically ordered before, after or during equipment breakdown or malfunction).  It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the system of Das et al the ability to order parts in response to sensor data as taught by Sims, III et al since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 3, Das et al teaches the method according to claim 1, wherein the damage probability is a probability distribution for possible damage to the agricultural work machine and/or to a component part of the agricultural work machine due to a malfunction or reduced function of the component part of the agricultural work machine corresponding to the replacement part ([column 9, lines 16-57] – wavelet analysis is utilized to build a predictive model for predicting the remaining useful life).
4. (Canceled)  
5. (Canceled)  
6. (Canceled)  
As per claim 7, Das et al teaches the method according to claim 1, wherein the outage duration probability or the damage probability of the agricultural work machine or of the component part of the agricultural work machine is further determined in the analysis routine based on aggregated operating data of a plurality of other agricultural work machines or logistical data of the component part of the agricultural work machine corresponding to the replacement part (column 6, line 58 – column 7, lines 21 – aggregation and preprocessing of operating data and used to build a predictive model).  
8. (Canceled)  
9. (Canceled)  
As per claim 10, Das et al teaches the method according to claim 7, wherein the aggregate operating data include error propagation data or interdependence data about the component part corresponding to the replacement part and at least one further component part of the agricultural work machine, and wherein the outage duration probability and/or the damage probability are associated with the further component part (column 10, lines 1-26 – error propagation).  
13. (Canceled)  
14. (Canceled)  
15. (Canceled)  
As per claim 16, Das et al teaches a computer system adapted to execute the analysis routine according to claim 1, wherein the computer system is adapted to determine aggregate operating data from operating data of a plurality of the agricultural work machines (column 6, line 58 – column 7, lines 21 – aggregation and preprocessing of operating data and used to build a predictive model).  Das et al fails to explicitly teach initiate the delivery routine. Sims, III et al teaches using sensors to collect operating conditions wherein spare parts are electronically ordered before, after or during equipment breakdown or malfunction [0025-0026].  The parts needed for just in time delivery can be made to occur to coincide with the arrival of service personnel at the site of the equipment needing service and parts replacement - spare parts are electronically ordered before, after or during equipment breakdown or malfunction. It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the system of Das et al the ability to order parts in response to sensor data as taught by Sims, III et al since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 17, Das et al teaches the method according to claim 1, wherein a diagnostic device, connected to the agricultural work machine in performing scheduled maintenance service of the agricultural work machine at the service point, collects the operating data of the agricultural work machine, performs a diagnosis of the agricultural work machine, and transmits the operating data for use by the at least one central computer (figure 1A shows sensor attached to device to send operating data to computer).  

As per claim 21, Das et al teaches condition-based maintenance (column 4, lines 5-42 but fails to explicitly teach, while Sims, III et al teaches wherein the supplying and storing of the replacement part at the service point is performed prior to a defect occurring in the agricultural work machine that necessitates replacing with the replacement part; and wherein the replacement part corresponding to the component part is installed after failure of the component part.  Sims, III et al teaches using sensors to collect operating conditions wherein spare parts are electronically ordered before, after or during equipment breakdown or malfunction [0025-0026].  It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the system of Das et al the ability to order parts in response to sensor data as taught by Sims, III et al since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 22, Das et al fails to explicitly teach, while Sims, III et al teaches wherein the automatic action comprises automatically, by the at least one central computer and without intermediate intervention by a user, ordering of the replacement part for delivery ([0020-0021] – automatic parts ordering process through use of internet).  It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the system of Das et al the ability to order parts automatically as taught by Sims, III et al since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 23, Das et al fails to explicitly teach, while Sims, III et al teaches wherein the automatic action comprises automatically, by the at least one central computer, requesting a user, via a web application, to approve the delivery of the replacement part ([0021-0022] – Kanban inventory control wherein components are not re-ordered over the internet until the card is received).  It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the system of Das et al the ability to order parts in response to the user approval (card) as taught by Sims, III et al since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Das et al, US 8,781,982 in view of Sims, III et al, US 2007/0072547 and Leise, US 9799010.
As per claim 11, the combination of Das et al and Sims, III et al teaches the method according to claim 7, but fail to explicitly teach wherein the logistical data comprise at 10least one of an expected delivery period of the replacement part, a probability distribution of an expected delivery period time span, an availability of the replacement part or an expected consumption of the replacement part by other agricultural work machines.  Leise teaches facilitating delivery of replacement parts for a damaged vehicle wherein delivery of replacement parts considers timely delivery of all replacement parts to avoid delays in repairing a vehicle.  It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the system of the combination of Das et al and Sims, III et al the ability to consider delivery data as taught by Leise since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Das et al, US 8,781,982 in view of Sims, III et al, US 2007/0072547 and Wood et al, US 2011/0246093.

As per claim 12, Das et al fails to teach while Wood et al teaches wherein the outage duration probability and/or the damage probability of the agricultural work machine or of the component part of the agricultural work machine is further determined in the analysis routine based on environment data associated with one or both of the agricultural work machine or aggregate environment data associated with the plurality of agricultural work machines, wherein one or both of the environment data or the aggregate environment data comprise weather data, geodata, climatic data or harvesting data, wherein the environment data further comprise micro-data or macro-data, wherein the micro-data concern an immediate environment of the agricultural work machine, in particular a field to be cultivated, and wherein the macro-data concern a plurality of agricultural work machines  ([0039-0043] – time to failure of a component is determined based on operating environment including temperature, humidity, etc.).  Since both Das et al and Wood et al teach analogous method of determining remaining useful life, it would have been obvious to one of ordinary skill in the art at the time of the invention to include in the system of Das et al the ability to consider environment factors as taught by Wood et al since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cella et al, US 2019/0174207 – Methods and Systems for the Industrial Internet of Things

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNNA LOFTIS whose telephone number is (571)272-6736. The examiner can normally be reached M-F 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOHNNA LOFTIS
Primary Examiner
Art Unit 3683



/JOHNNA R LOFTIS/Primary Examiner, Art Unit 3683